—Judgment, Supreme Court, New York County (Laura Ward, J.), rendered January 18, 2001, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the *409third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the conviction, substituting a conviction of criminal possession of a controlled substance in the fifth degree and reducing the sentence to a term of 2V2 to 5 years, and otherwise affirmed.
As the People concede, defendant’s conviction and sentence should be modified as indicated for the purpose of effectuating the plea bargain agreed upon by the parties and the court (see People v Naji, 276 AD2d 443). Concur — Nardelli, J.P., Tom, Mazzarelli, Andrias and Saxe, JJ.